DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 9 and 17 recite a new limitation, “…a refresh time window that has a value where the number of active concurrently flows is orders of magnitude lower than a number of unique flows…”. This limitation does not have proper support in the 
[0036]    Further, although there may be millions of concurrent flows being active at a particular time at a switch port, it is only necessary to keep the state of only a very small subset. For example, let's assume a fairly long-time window of 1 ms for state refresh. Assuming a 25 Gbps switch port rate and 1500 Byte Ethernet frames, only ~2000 unique flows may be present within the refresh time window even if it is assumed every single frame comes from a unique flow. In reality, frames come from repeating flows, and it is rare to observe a need to keep more than ~200 flow states at the local port table.

The above section, in fact supports the exact opposite of the limitation that is newly added to the claims. That is, the number of active concurrently flows is orders of magnitude higher than a number of unique flows. For purpose of examination, this supported feature is rejected using the prior art. Please also see the interview summary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-3, 5-11, 13-20  is/are rejected under 35 U.S.C. 103 as unpatentable over SINDHU (SINDU et al: US 2018/0241696) in view of SCHUEHLER et al (US 20040049596)
Regarding claim 1, 9, 17,  SINDHU (SINDU et al: US 2018/0241696) edge switch comprising: 
circuitry configured to receive incoming packets associated with flows in a data center network where the flows are forwarded on a per-packet basis (SINDHU: Fig. 3B, Fig. 4, ¶57, packets are received at the HNA (of an edge switch/TOR switch) that are associated with a flow and the flows are routed on packet by packet basis); 
circuitry configured to maintain a state tables of flows and of received incoming packets (SINDHU: Fig. 4, ¶59, ¶74, state for each of the flow and of the incoming packets from at least the memory 153 which are from the switch fabric; the state includes at least the forwarding status and policy of the packet depending on its priority), wherein the state table includes a corresponding state for a subset of all flows through the edge switch (SINDHU: ¶57, the flow table includes entry for at least one of the flows (equivalent to proper or improper subset) that pass through the HNA of the edge switch/TOR switch); and 
circuitry configured to dequeue the received incoming packets based on one or more packet dequeue conditions and the state table (SINDHU: ¶74, ¶116-117, packets are dequeued from the PCIe interface based on the sequence number being the next sequence number and the state of the packet being).
SINDHU remains silent regarding the entries in the state table are only kept for a refresh window that has a value where the number of active concurrent flows is orders of magnitude lower than a number of unique flows. 
However, SCHUEHLER et al (US 20040049596) discloses the entries in the state table are only kept for a refresh window that has a value where the number of active concurrent flows is orders of magnitude lower than a number of unique flows. (SCHUEHLER: ¶152, Claim 7 of SCHEUHLER, periodic flow state is kept for a period of time (equivalent to refresh time) and this time value is such that a maximum number of glows that are monitored remain in orders of magnitude lower than the concurrent/simultaneous flow i.e. in orders of 100,000 which is orders of magnitude less than millions of simultaneous flows).
A person of ordinary skill in the art working with the invention of SINDHU would have been motivated to use the teachings of SCHUEHLER as the flow state data needs to be most current and reliable in order for the routing decisions to be more efficient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SINDHU with teachings of SCHUEHLER in order to improve efficiency of the monitoring algorithm.

Regarding claim 2, 10,  SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9, wherein the circuitry configured to receive incoming packets is configured to queue the received incoming packets, and the circuitry configured to maintain the state table is configured to maintain an entry for each of the received incoming packets based on a flow identifier and a sequence number (SINDHU: ¶69, ¶71, an entry based on sequence number and based on the flow identifier is maintained).

Regarding claim 3, 11,  SINDHU modified by SCHUEHLER discloses edge switch of claim 2/10, further comprising circuitry configured to process headers of the received incoming packets in the queue, for the circuitry configured to dequeue the received incoming packets (SINDHU: ¶75, ¶116, packets are stored in the memory and dequeued/delivered to the server by dequeing from this memory; the packets are process).
Regarding claim 5, 13, 18, SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9/17, wherein the one or more packet dequeue conditions include any of a packet satisfying a next expected sequence number, a packet having a much smaller sequence number than expected indicative of a retransmitted packet, memory storing the state table is overfilled for a particular flow, and an entry for the state table is stale (SINDHU: Fig. 13, ¶116, ¶74, the packets are dequeued/delivered to the server based on the packet being the next packet according to the sequence number).

Regarding claim 6, 14, 19, SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9/17, wherein the edge switch is one of a Top of Rack switch and a Network Interface Card (NIC) communicatively coupled to a corresponding server (SINDHU: ¶38, TOR switch).

Regarding claim 7,15, 20 SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9, wherein the received incoming packets utilize a transport protocol including any of Transmission Control Protocol (TCP), Xpress Transport Protocol (XTP), and Stream Control Transmission Protocol (SCTP) (SINDHU: ¶71, TCP).

Regarding claim 8,16, SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9, wherein, for a particular flow, a first packet takes a different path in the data center network than a second packet such that the second packet is received out- of-order at the edge switch (SINDHU: ¶32, packets of a flow are received at an HNA of the edge switch over multiple paths).



Claim(s) 4,12  is/are rejected under 35 U.S.C. 103 as being unpatentable over SINDHU modified by SCHUEHLER as applied to claim 1/9 above, further in view of YANG (YANG et al US 2018/0026856)

Regarding claim 4, 12,  SINDHU modified by SCHUEHLER discloses edge switch of claim 1/9, wherein the state is managed in memory in the edge switch, and further comprising circuitry configured to manage entries in the memory that are dequeued (SINDHU: Fig. 5-Fig. 6, ¶74-75, ¶69, ¶71, an entries are managed in the switch/HNA and the entries included in the headers of the packets in the memory 153 are removed when the packet is delivered to the server).
SINDHU modified by SCHUEHLER remains silent regarding stale entries being deleted.
However, YANG (YANG et al US 2018/0026856) discloses stale entries being deleted (YANG: ¶56, removing entries that are obsolete).
A person of ordinary skill in the art working with the invention of SINDHU modified by SCHUEHLER would have been motivated to use the teachings of YANG as it provides a way to up-to-date, accurate, and efficient, while reducing or limiting the size of the used memory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SINDHU modified by SCHUEHLER with teachings of YANG in order to improve memory utilization.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    716
    665
    media_image1.png
    Greyscale
”
	Examiner respectfully disagrees with the above argument. Examiner respectfully submits that ¶36 reproduced below:
be millions of concurrent flows being active at a particular time at a switch port, it is only necessary to keep the state of only a very small subset. For example, let's assume a fairly long-time window of 1 ms for state refresh. Assuming a 25 Gbps switch port rate and 1500 Byte Ethernet frames, only ~2000 unique flows may be present within the refresh time window even if it is assumed every single frame comes from a unique flow. In reality, frames come from repeating flows, and it is rare to observe a need to keep more than ~200 flow states at the local port table.

The above section, in fact supports the exact opposite of the limitation that is newly added to the claims. That is, the number of active concurrently flows is orders of magnitude higher than a number of unique flows. For purpose of examination, this supported feature is rejected using the prior art. 
Given above, the newly cited reference SCHUEHLER et al (US 20040049596) discloses the entries in the state table are only kept for a refresh window that has a value where the number of active concurrent flows is orders of magnitude lower than a number of unique flows. (SCHUEHLER: ¶152, Claim 7 of SCHEUHLER, periodic flow state is kept for a period of time (equivalent to refresh time) and this time value is such that a maximum number of glows that are monitored remain in orders of magnitude lower than the concurrent/simultaneous flow i.e. in orders of 100,000 which is orders of magnitude less than millions of simultaneous flows).
A person of ordinary skill in the art working with the invention of SINDHU would have been motivated to use the teachings of SCHUEHLER as the flow state data needs to be most current and reliable in order for the routing decisions to be more efficient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SINDHU with teachings of SCHUEHLER in order to improve efficiency of the monitoring algorithm.

	Furthermore, LEUNG is not relied upon for rejecting any of the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461